         Case 3:19-cv-01183-KAD Document 22 Filed 08/14/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 HABIB OLAPADE                                   )   3:19-CV-01183 (KAD)
      Plaintiff,                                 )
                                                 )
        v.                                       )
                                                 )
 YALE LAW SCHOOL                                 )
      Defendant.                                 )   August 14, 2019

                              ORDER DENYING MOTION
                        FOR TEMPORARY RESTRAINING ORDER


Kari A. Dooley, United States District Judge

       The motion for Temporary Restraining Order (ECF No. 21), requested on an ex parte basis,

is DENIED. The Plaintiff has not met the standard for such extraordinary relief; did not proceed

by way of affidavit or verified complaint, and nor has he provided adequate reason as to why notice

to the Defendant should not be required. See Federal Rule of Civil Procedure 65(b). However,

the Court shall convene a hearing on the Plaintiff’s Request for Preliminary Injunction on Monday

August 26, 2019 at 10:00 a.m., Courtroom 4 – Annex, 915 Lafayette Boulevard, Bridgeport,

Connecticut. All parties shall appear.

       The Plaintiff is ordered and directed to serve this Order on the Defendant Yale Law School

on or before August 21, 2019.



       SO ORDERED at Bridgeport, Connecticut, this 14th day of August 2019.


                                                /s/ Kari A. Dooley
                                               KARI A. DOOLEY
                                               UNITED STATES DISTRICT JUDGE
